            Case 1:18-cv-03771-PGG Document 44 Filed 07/12/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY,
INC.,

                Plaintiffs/Counter-Defendants,    Civil Action No. 1:18-cv-03771-PGG

       v.
                                                  AMENDED ANSWER TO
PERSONNEL STAFFING GROUP, LLC,                    PLAINTIFFS’ COMPLAINT

                Defendant/Counter-Plaintiff.


       Defendant/Counter-Plaintiff Personnel Staffing Group, LLC (“PSG” or “Defendant”) states

for its Amended Answer to the Complaint by Plaintiffs/Counter-Defendants Wesco Insurance

Company and Technology Insurance Company, Inc. (together, “Wesco” or “Plaintiffs”), as follows:

                                            PARTIES

       1.       PSG lacks knowledge sufficient to admit or deny the allegations in Paragraph 1

of the Complaint.

       2.       PSG lacks knowledge sufficient to admit or deny the allegations in Paragraph 2

of the Complaint.

       3.       PSG admits the allegations contained in Paragraph 3 of the Complaint.

       4.       PSG admits the allegations contained in Paragraph 4 of the Complaint.

                                JURISDICTION AND VENUE

       5.       PSG admits the allegations contained in Paragraph 5 of the Complaint.

       6.       PSG admits the allegations contained in Paragraph 6 of the Complaint.

                                 NATURE OF THE ACTION

       7.       PSG denies the allegations in Paragraph 7 of the Complaint.
                Case 1:18-cv-03771-PGG Document 44 Filed 07/12/19 Page 2 of 7



           8.       PSG admits the allegations contained in Paragraph 8 of the Complaint.

           9.       PSG admits the allegations contained in Paragraph 9 of the Complaint.

           10.      PSG admits the allegations contained in Paragraph 10 of the Complaint.

           11.      PSG admits that the Policies1 provide for calculating a final premium after the

Policies end. PSG respectfully refers to the Policies for their complete contents and denies all

inconsistent allegations and characterizations in Paragraph 11 of the Complaint.

           12.      PSG admits that the Policies provide for an audit to develop information that will be

used to determine the final premium. PSG respectfully refers to the Policies for complete contents

and denies all inconsistent allegations and characterizations in Paragraph 12 of the Complaint.

           13.      PSG admits the allegations contained in Paragraph 13 of the Complaint.

           14.      PSG admits the allegations contained in Paragraph 14 of the Complaint

           15.      PSG denies the allegations contained in Paragraph 15 of the Complaint.

           16.      PSG denies the allegations contained in Paragraph 16 of the Complaint.


                                                COUNT I
                                          BREACH OF CONTRACT

           17.      In response to Paragraph 17 of the Complaint, PSG repeats each and every response

to the allegations contained in Paragraphs 1 through 16 of the Complaint.

           18.      PSG incorporates Paragraph 8 of its counterclaim; respectfully refers to the Policies

for their complete contents; and denies all inconsistent allegations and characterizations in

Paragraph 18 of the Complaint.

           19.      PSG admits the allegations contained in Paragraph 19 of the Complaint.

           20.      PSG denies the allegations contained in Paragraph 20 of the Complaint and



1
    The term “Policies” shall have the same meaning as defined in Plaintiff’s Complaint Paragraph 8.


                                                           2
         Case 1:18-cv-03771-PGG Document 44 Filed 07/12/19 Page 3 of 7



incorporates Paragraphs 8–10 and 12–18 of its counterclaim.

       21.     Paragraph 21 of the Complaint describes the nature of Plaintiffs’ claims against PSG

but contains no factual allegations. As a result, no response is required. To the extent a response is

required, PSG denies the allegations contained in Paragraph 21 of the Complaint.

       22.     Paragraph 22 of the Complaint describes the nature of Plaintiffs’ claims against PSG

but contains no factual allegations. As a result, no response is required. To the extent a response is

required, PSG denies the allegations contained in Paragraph 22 of the Complaint.

                                      COUNT II
                                DECLARATORY JUDGMENT

       23.     In response to Paragraph 23 of the Complaint, PSG repeats each and every response

to the allegations contained in Paragraphs 1 through 22 of the Complaint.

       24.     PSG refers the Court to the Declaratory Judgment Act for its complete contents and

denies all inconsistent allegations and characterizations in Paragraph 24 of the Complaint.

       25.     PSG incorporates its answers to paragraphs 11, 12, 18, 19, and 20 of the Complaint.

Except as so stated, PSG denies the allegations in Paragraph 25 of the Complaint.

       26.     Paragraph 26 the Complaint describes the nature of Plaintiffs’ claims against PSG

but contains no factual allegations. As a result, no response is required. To the extent a response is

required, PSG denies the allegations contained in Paragraph 26 of the Complaint.


                                  AFFIRMATIVE DEFENSES

       As and for their affirmative defenses, PSG alleges, as follows:

                                    First Affirmative Defense

       Plaintiffs fail to state a claim upon which relief can be granted.

                                   Second Affirmative Defense

       Plaintiffs’ claims are barred, in whole or in part, by the doctrines of estoppel and waiver.


                                                  3
             Case 1:18-cv-03771-PGG Document 44 Filed 07/12/19 Page 4 of 7



                                       Third Affirmative Defense

        Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean hands.

                                       Fourth Affirmative Defense

        Plaintiffs’ claims are barred, in whole or in part, by the doctrine of in pari delicto.

                                        Fifth Affirmative Defense

        Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.

                                       Sixth Affirmative Defense

        PSG has insufficient knowledge or information on which to form beliefs as to whether there

are additional, as-yet unstated affirmative defenses. Thus, subject to discovery in this action, PSG

expressly reserves its right to assert additional affirmative defenses.

                                          COUNTERCLAIM

        As and for its counterclaim, PSG alleges, as follows:

                                               PARTIES

        1.       PSG is a staffing company that provides personnel to employers around the country.

PSG is organized as a limited liability company under Florida law, and its principal place of

business is in Deerfield, Illinois.

        2.       Upon Information and belief, Wesco is an insurance company organized under the

laws of the State of Delaware with its principal place of business in New York, New York.

        3.       Upon information and belief, Technology Insurance Company, Inc. is an insurance

company organized under the laws of the State of Delaware with its principal place of businesses

in New York, New York.

                                      JURISDICTION AND VENUE

        4.       This Court has subject matter jurisdiction under 28 U.S.C. §1367 because this

counterclaim and Plaintiffs’ claims are part of the same case or controversy.


                                                   4
            Case 1:18-cv-03771-PGG Document 44 Filed 07/12/19 Page 5 of 7



                                     NATURE OF THE CASE

       5.       This action arises from Plaintiffs’ failure to refund amounts due and owing under

the Policies.

                                   FACTUAL BACKGROUND

       6.       Plaintiffs provided workers’ compensation insurance to PSG from June 30, 2016,

through August 5, 2016, pursuant to the Policies.

       7.       For workers’ compensation coverage during this period, PSG paid Plaintiffs

$3,750,000.

       8.       Part V.E of the Policies state the following with respect to premium amounts paid,

“If the final premium is more than the premium you paid to us, you must pay us the balance. If it is

less, we will refund the balance to you.” (emphasis added.)

       9.       PSG overpaid for the workers’ compensation insurance and is entitled to a refund

under Part V.E. of the Policies.

       10.      PSG demanded that Plaintiffs refund the overpayment in accordance with the

express terms of the Policies.

       11.      Plaintiffs refused to issue a refund.

                                    FIRST COUNTERCLAIM

                                         Breach of Contract

       12.      PSG incorporates all prior allegations as if fully set forth at length herein.

       13.      Plaintiffs and PSG entered into contracts, the Policies, that required Plaintiffs to

provide workers’ compensation insurance to PSG from June 30, 2016, through August 5, 2016.




                                                   5
            Case 1:18-cv-03771-PGG Document 44 Filed 07/12/19 Page 6 of 7



        14.     As alleged in paragraph 14 of Plaintiffs’ Complaint, “on or around July 6, 2016,

PSG paid $3,750,000 in estimated premium, surcharges and audit collateral” for coverage during

this period.

        15.     PSG has complied with all terms of the Policies and all its obligations thereunder.

        16.     PSG overpaid for its workers’ compensation insurance.

        17.     Pursuant to Part V.E. of the Policies, PSG is entitled to a refund of its overpayment.

        18.     PSG has demanded a refund under the Policies, but Plaintiffs have refused to issue

a refund.

        19.     Plaintiffs’ breach of the Policies has resulted in damages to PSG in an amount to be

determined at trial.




                                                  6
          Case 1:18-cv-03771-PGG Document 44 Filed 07/12/19 Page 7 of 7



                                    PRAYER FOR RELIEF

     WHEREFORE, PSG demands judgment against Plaintiffs as follows:

     i.       Deny Plaintiffs’ request for relief in its entirety;

     ii.      Judgment in favor of PSG on the First Counterclaim asserted against Plaintiffs in an
              amount to be proved at trial, plus interest; and

     iii.     Such other and further relief that the Court deems just and proper.


Dated: July 12, 2019
New York, New York

                                                      SPERLING & SLATER, P.C.

                                                      /s/ Nathan A. Shev
                                                      Greg Shinall, admitted pro hac vice
                                                      Nathan A. Shev, admitted pro hac vice
                                                      55 W. Monroe Street, Suite 3200
                                                      Chicago, Illinois 60603
                                                      (312) 641-3200
                                                      Shinall@sperling-law.com
                                                      NShev@sperling-law.com

                                                      Counsel for Defendant Personnel Staffing
                                                      Group, LLC


                                                      TANNENBAUM HELPERN SYRACUSE &
                                                      HIRSCHTRITT LLP
                                                      Paul D. Sarkozi
                                                      Alexandra Kamenetsky Shea
                                                      Carl F. Regelmann
                                                      900 Third Avenue
                                                      New York, New York 10022
                                                      212-508-6700
                                                      Sarkozi@thsh.com
                                                      Shea@thsh.com
                                                      Regelmann@thsh.com

                                                      Counsel for Defendant Personnel Staffing
                                                      Group, LLC




                                                  7
